                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )     No. 1:18-cr-00264-RLY-MJD
                                                  )
JAYLYN JOHNSON,                                   ) -01
                                                  )
                            Defendant.            )



             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on USPO Petition

and Supplemental Petition for Action on Conditions of Supervised Release. The parties

were afforded due opportunity pursuant to statute and the rules of this court to file

objection; parties waived said objection period, on the record. The court, having

considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the

Magistrate Judge’s Report and Recommendation.

SO ORDERED this 5th day of February 2020.




Distributed Electronically to Registered Counsel of Record
